[maxwellincentivebonus_image1.jpg]Exhibit 10.1



MAXWELL TECHNOLOGIES, INC.
INCENTIVE BONUS PLAN
ARTICLE 1.
BACKGROUND AND PURPOSE

1.1    Effective Date. This Plan became effective beginning in Fiscal Year 2016
upon its adoption by the Committee, and is not subject to approval by the
Company’s stockholders.
1.2    Purpose of the Plan. The Plan is intended to provide Participants with
the possibility of earning annual incentive bonuses and similar awards in the
event the Company achieves specified financial and strategic performance.
ARTICLE 2.
DEFINITIONS

The following words and phrases shall have the following meanings, unless a
different meaning is plainly required by the context:
2.1    “Actual Award” means, as to any Performance Period, the actual award
amount (if any) payable to a Participant for the Performance Period. Each Actual
Award is determined by the Payout Formula for the Performance Period, subject to
the Administrator’s authority under Section 3.6 to increase, eliminate or reduce
the award otherwise indicated by the Payout Formula.
2.2    “Administrator” means the Committee or such other entity, group, or
individual delegated authority to administer the Plan in accordance with
Section 5.1 of the Plan.
2.3    “Affiliate” means any corporation or other entity (including, without
limitation, partnerships and joint ventures) controlled by the Company.
2.4    “Base Salary” means, as to any Performance Period, the Participant’s
regular earned salary during the Performance Period. Base Salary shall be
calculated before both (a) deductions for taxes or benefits and (b) any
deferrals of compensation pursuant to Company-sponsored plans or
Affiliate-sponsored plans.
2.5    “Board” means the Company’s Board of Directors.
2.6    “Code” means the Internal Revenue Code of 1986, as amended.
2.7    “Committee” means the Compensation Committee of the Board.
2.8    “Company” means Maxwell Technologies, Inc., a Delaware corporation.
2.9    “Disability” means a permanent disability determined in accordance with a
policy established by the Administrator.
2.10    “Employee” means any employee of the Company or an Affiliate, whether
such employee is so employed when the Plan is adopted or becomes so employed
after the adoption of the Plan.
2.11    “Fiscal Year” means the fiscal year of the Company.

Maxwell Technologies, Inc. – Incentive Bonus Plan        1


© 2016 Maxwell Technologies, Inc. – All rights reserved.

--------------------------------------------------------------------------------



2.12    “Participant” means, as to any Performance Period, an Employee who has
been selected for participation in the Plan for that Performance Period pursuant
to Section 3.1.
2.13    “Payout Formula” means, as to any Performance Period, the formula or
payout matrix established by the Administrator pursuant to Section 3.5 in order
to determine the Actual Awards (if any) to be paid to Participants. The formula
or matrix may differ from Performance Period to Performance Period and from
Participant to Participant.
2.14    “Performance Period” means a Fiscal Year, or any longer or shorter
period determined by the Administrator.
2.15    “Performance Goals” means the goal(s) or combined goal(s) determined by
the Administrator to be applicable to a Participant for a Target Award for a
Performance Period. The possible performance measures that might be used as a
Performance Goal are set forth in Section 3.3 below. Depending on the
performance criteria used, a Performance Goal may be expressed in terms of
overall Company performance or the performance of a business unit, division,
Subsidiary, Affiliate or an individual. A Performance Goal may be measured
either in absolute terms or relative to the performance of one or more
comparable companies or one or more relevant indices. The Administrator may
adjust the results under any performance criterion to exclude any of the
following events that occurs during a Performance Period: (a) asset write-downs,
(b) litigation, claims, judgments or settlements, (c) the effect of changes in
tax laws, accounting principles or other laws or provisions affecting reported
results, (d) accruals for reorganization and restructuring programs, (e)
extraordinary, unusual or non-recurring items, (f) exchange rate effects for
non-U.S. dollar denominated net sales and operating earnings, or (g) statutory
adjustments to corporate tax rates; provided, however, that if an award is
intended to qualify as “performance-based compensation” within the meaning of
Code Section 162(m), such adjustment(s) shall only be made to the extent
consistent with Code Section 162(m)
2.16    “Plan” means this Maxwell Technologies, Inc. Incentive Bonus Plan.
2.17    “Shares” means shares of the Company’s common stock.
2.18    “Stock Plan” means the Maxwell Technologies, Inc. 2013 Omnibus Equity
Incentive Plan, as amended from time to time, or any successor plan intended for
such purposes that is subsequently adopted by the Company and, if required by
applicable law, approved by the Company’s stockholders.
2.19    “Target Award” means the target award amount payable under the Plan to a
Participant for the Performance Period, generally expressed either as a
percentage of his or her Base Salary earned during the Performance Period, or as
a specific dollar amount or by reference to a number of Shares, as determined by
the Administrator in accordance with Section 3.4.
2.20    “Termination of Employment” means a cessation of the employee-employer
relationship between an Employee and the Company or an Affiliate for any reason,
including (without limitation) a termination by resignation, discharge, death,
Disability, retirement or the disaffiliation of an Affiliate, but (unless
otherwise determined by the Administrator) excluding a transfer from the Company
to an Affiliate or between Affiliates.
ARTICLE 3.
SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS

3.1    Selection of Participants. The Administrator, in its sole discretion,
shall select the Employees who shall be Participants for any Performance Period.
The Administrator also may designate as Participants one or more individuals (by
name or position) who are expected to become Employees during a Performance
Period. Participation in the Plan is in the sole discretion of the Administrator
and shall be determined Performance Period by Performance Period. Accordingly,
an Employee who is a Participant for a given Performance Period is in no way
assured of being selected for participation in any subsequent Performance
Period.

Maxwell Technologies, Inc. – Incentive Bonus Plan        2


© 2016 Maxwell Technologies, Inc. – All rights reserved.

--------------------------------------------------------------------------------



3.2    Determination of Performance Period. The Administrator, in its sole
discretion, shall establish whether a Performance Period shall be a Fiscal Year
or such longer or shorter period of time. The Performance Period may differ from
Participant to Participant and from award to award.
3.3    Determination of Performance Goals. The Administrator shall establish the
Performance Goals for each Participant for the Performance Period, and the
Administrator (or its designee) shall communicate the applicable Performance
Goals to each Participant. The Performance Goals of any award intended to
qualify as “performance-based compensation” within the meaning of Code Section
162(m) must be selected from the list of performance criteria set forth in the
Stock Plan. Awards not intended to so comply may relate to such other
performance metrics as the Administrator shall determine and specify to apply to
an award. The Performance Goals may differ from Participant to Participant and
from award to award.
3.4    Determination of Target Awards. The Administrator shall establish a
Target Award for each Participant for each Performance Period, and the
Administrator (or its designee) shall communicate the applicable Target Award to
each Participant.
3.5    Determination of Payout Formula or Formulae. The Administrator will
establish a Payout Formula or Formulae for purposes of determining the Actual
Award (if any) payable to each Participant. Each Payout Formula may (a) be based
on a comparison of actual performance to the Performance Goals, (b) provide for
the payment of a Participant’s Target Award if the Performance Goals for the
Performance Period are achieved at the predetermined level and (c) provide for
the payment of an Actual Award greater than or less than the Participant’s
Target Award, depending upon the extent to which actual performance exceeds or
falls below the Performance Goals, subject to the limitations in Sections 3.7
and 3.8.
3.6    Determination of Actual Awards. After the end of each Performance Period,
the Administrator will determine the extent to which the Performance Goals
applicable to each Participant for the Performance Period were achieved or
exceeded. The Actual Award for each Participant will be determined by applying
the Payout Formula to the level of actual performance that has been determined
by the Administrator; provided that notwithstanding anything to the contrary in
this Plan, the Administrator may (a) reduce or eliminate the Actual Award that
otherwise would be payable under the Payout Formula; (b) subject to Section 3.8,
increase the Actual Award; or (c) determine whether or not any Participant will
receive an Actual Award in the event that the Participant incurs a Termination
of Employment before such Actual Award is to be paid pursuant to Section 4.2. If
a Participant’s Actual Award is reduced or eliminated, no other Participant’s
Actual Award shall be increased as a result. The Administrator has the absolute
discretion to reduce or eliminate payment of an Actual Award if in the
Administrator’s judgment corporate performance, financial condition, individual
performance, general economic conditions, or other similar factors make such
reduction or elimination appropriate.
3.7    Maximum Actual Awards. Subject to Section 3.8, the Administrator may
establish the maximum amount or value of the Actual Award paid to any
Participant for any Performance Period.
3.8    Code Section 162(m). Notwithstanding anything to the contrary contained
herein, awards granted under the Plan that are intended to qualify as
“performance-based compensation” within the meaning of Code Section 162(m) are
subject to certain terms and conditions specified in the Stock Plan, including
without limitation an annual maximum amount that may be paid with respect to
such awards to any individual Participant, and such awards shall not be subject
to any discretionary action of the Administrator otherwise authorized under this
Plan if such action would cause the award not to so qualify.
ARTICLE 4.
PAYMENT OF AWARDS

4.1    Right to Receive Payment. A Participant shall have no right to receive an
Actual Award unless the Participant is employed by the Company or an Affiliate
on the date of payment, unless otherwise determined by the Administrator.

Maxwell Technologies, Inc. – Incentive Bonus Plan        3


© 2016 Maxwell Technologies, Inc. – All rights reserved.

--------------------------------------------------------------------------------



4.2    Unfunded Plan. Each Actual Award that may become payable under the Plan
shall be paid solely from the general assets of the Company or the Affiliate
that employs the Participant (as the case may be), as determined by the Company.
No amounts awarded or accrued under the Plan shall be funded, set aside or
otherwise segregated prior to payment. The obligation to pay Actual Awards under
the Plan shall at all times be an unfunded and unsecured obligation of the
Company. Participants shall have the status of general creditors of the Company
or the Affiliate that employs the Participant.
4.3    Timing of Payment. Subject to Sections 3.7 and 4.6, payment of each
Actual Award shall be made as soon as administratively practicable after the end
of the applicable Performance Period, but in no event after two and one-half
months following the calendar year in which the right to receive payment of the
Actual Award by a Participant ceases to be a “substantial risk of forfeiture”
within the meaning of Treasury Regulation Section 1.409A-1(d).
4.4    Form of Payment. Each Actual Award shall be paid in cash (or its
equivalent) or Shares in a single lump sum, except as otherwise determined by
the Administrator. If an Actual Award is paid in whole or in part in Shares,
such Shares shall be granted under the Stock Plan.
4.5    Payment in the Event of Death. If a Participant dies before receiving an
Actual Award that was scheduled to be paid before his or her death for a prior
Performance Period, then the Actual Award shall be paid to the Participant’s
designated beneficiary or, if no beneficiary has been designated, to the
administrator or representative of his or her estate, subject to applicable law.
Any beneficiary designation or revocation of a prior designation shall be
effective only if it is in writing, signed by the Participant and received by
the Company prior to the Participant’s death, subject to applicable law.
4.6    Suspension or Termination of Awards. The Administrator may with respect
to any one or more Performance Periods establish terms and conditions for the
suspension of the payment or for the non-payment of any Actual Award in the
event of misconduct of a Participant. In the absence of the establishment of
such terms and conditions, the following terms shall apply: If at any time
(including after the conclusion of a Performance Period) the Administrator
reasonably believes that a Participant has committed an act of misconduct as
described in this Section 4.6, the Administrator may suspend the payment of an
Actual Award, pending a determination of whether an act of misconduct has been
committed. If the Administrator determines that a Participant has committed an
act of embezzlement, fraud or breach of fiduciary duty, or if a Participant
makes an unauthorized disclosure of any trade secret or confidential information
of the Company or any of its Affiliates, or induces any customer to breach a
contract with the Company or any of its Affiliates, neither the Participant nor
his or her estate shall be entitled to receive payment of any Actual Award. Any
determination by the Administrator with respect to the foregoing shall be final,
conclusive and binding on all interested parties.
4.7    Recoupment Policy. All awards granted under the Plan shall be subject to
any Company recoupment or clawback policy, as in effect from time to time,
including any such policy required by Section 954 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act.
ARTICLE 5.
ADMINISTRATION

5.1    Administrator Authority. The Plan shall be administered by the
Administrator, subject to Section 5.3, and with respect to any Company executive
officer the Committee shall act as Administrator. The Administrator shall have
all powers and discretion necessary or appropriate to administer the Plan and to
control its operation, including (without limitation) the power to (a) determine
which Employees shall be granted awards, (b) prescribe the terms and conditions
of the awards, (c) interpret the Plan, (d) adopt such procedures and sub-plans
as are necessary or appropriate, (e) adopt rules for the administration,
interpretation and application of the Plan and (f) interpret, amend or revoke
any such rules.

Maxwell Technologies, Inc. – Incentive Bonus Plan        4


© 2016 Maxwell Technologies, Inc. – All rights reserved.

--------------------------------------------------------------------------------



5.2    Decisions Binding. All determinations and decisions made by the
Administrator, the Board or any delegate of the Administrator pursuant to the
provisions of the Plan shall be final, conclusive and binding on all persons and
shall be given the maximum deference permitted by law.
5.3    Delegation by the Administrator. The Administrator, on such terms and
conditions as it may provide, may delegate all or part of its authority and
powers under the Plan to one or more directors and/or employees of the Company,
except that the Committee may not delegate its authority and powers under the
Plan with respect to Company executive officers.
ARTICLE 6.
GENERAL PROVISIONS

6.1    Tax Withholding. The Company or an Affiliate, as applicable, shall
withhold all required taxes from an Actual Award, including any federal, state,
local or other taxes, or otherwise require as a condition to grant and/or
payment of any award that the Participant satisfy any applicable withholding
obligations in a manner designed to comport with applicable law, Company
practice and the terms of this Plan and, if applicable, the Stock Plan.
6.2    Application of Section 409A. The provisions of this Plan are intended to
be exempt from the requirements of Code Section 409A so that none of the
payments to be provided under this Plan will be subject to the additional tax
imposed under Code Section 409A, and any ambiguities herein will be interpreted
to be so exempt. In no event will the Administrator reimburse Participants for
any taxes that may be imposed as result of Code Section 409A.
6.3    No Effect on Employment. Neither the Plan nor any Target Award shall
confer upon a Participant any right with respect to continuing the Participant’s
employment with the Company or an Affiliate. Nothing in the Plan shall interfere
with or limit in any way the right of the Company or an Affiliate, as
applicable, to terminate any Participant’s employment or service at any time,
with or without cause. The Company and its Affiliates expressly reserve the
right, which may be exercised at any time and without regard to when during or
after a Performance Period such exercise occurs, to terminate any individual’s
employment with or without cause, and to treat him or her without regard to the
effect that such treatment might have upon him or her as a Participant.
6.4    Participation; No Effect on Other Benefits. No Employee shall have the
right to be selected to receive an award under the Plan, or, having been so
selected, to be selected to receive a future award. Except as expressly set
forth in a Participant’s employment agreement with the Company or an Affiliate,
any Actual Awards under the Plan shall not be considered for the purpose of
calculating any other benefits to which such Participant may be entitled,
including (a) any termination, severance, redundancy or end-of-service payments,
(b) other bonuses or long-service awards, (c) overtime premiums, (d) pension or
retirement benefits or (e) future Base Salary or any other payment to be made by
the Company to such Participant. All Participants expressly acknowledge that
there is no obligation on the part of the Company to continue the Plan. Any
Actual Awards granted under the Plan are not intended to be compensation of a
continuing or recurring nature, or part of a Participant’s normal or expected
compensation.
6.5    Successors. All obligations of the Company and any Affiliate under the
Plan, with respect to awards granted hereunder, shall be binding on any
successor to the Company and/or such Affiliate, whether the existence of such
successor is the result of a merger, consolidation, direct or indirect purchase
of all or substantially all of the business or assets of the Company or such
Affiliate, or any similar transaction.
6.6    Nontransferability of Awards. No award granted under the Plan shall be
sold, transferred, pledged, assigned or otherwise alienated or hypothecated,
other than by will, by the laws of descent and distribution or to the limited
extent provided in Section 4.5. All rights with respect to an award granted to a
Participant shall be available during his or her lifetime only to the
Participant.
ARTICLE 7.
DURATION, AMENDMENT AND TERMINATION


Maxwell Technologies, Inc. – Incentive Bonus Plan        5


© 2016 Maxwell Technologies, Inc. – All rights reserved.

--------------------------------------------------------------------------------



7.1    Duration of the Plan. The Plan shall remain in effect until terminated
pursuant to Section 7.2.
7.2    Amendment, Suspension or Termination. The Board or the Administrator may
amend, suspend or terminate the Plan, or any part thereof, at any time and for
any reason. No award may be granted during any period of suspension or after
termination of the Plan.
ARTICLE 8.
LEGAL CONSTRUCTION

8.1    Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
8.2    Applicable Law. The granting of awards under the Plan shall be subject to
all applicable laws, rules and regulations, and to such approvals by any
governmental agencies or national securities markets as may be required. The
Plan shall be governed by, and construed in accordance with, the laws of the
State of California (excluding its choice-of-law provisions).
8.3    Captions. Captions are provided herein for convenience only and shall not
serve as a basis for interpretation or construction of the Plan.

Maxwell Technologies, Inc. – Incentive Bonus Plan        6


© 2016 Maxwell Technologies, Inc. – All rights reserved.

--------------------------------------------------------------------------------



ATTACHMENT A TO
MAXWELL TECHNOLOGIES, INC.
INCENTIVE BONUS PLAN


TARGET BONUSES
Name
Target Bonus ($$ amount or % of Base Salary)
 
 
 
 
 
 
 
 
 
 




Maxwell Technologies, Inc. – Incentive Bonus Plan        7


© 2016 Maxwell Technologies, Inc. – All rights reserved.